Title: From James Madison to John Armstrong, 17 August 1814
From: Madison, James
To: Armstrong, John


        
          Aug. 17. 18⟨14⟩
        
        Note to Secy. of War on Cushing’s letter & enclosures of Aug. 12. 1814.
        Cushing seems to view the extraordinary threat of Hardy in its proper light. It was determined before the Secy. of State left the City, that Mrs. Stewart on whom the misbehaviour of her husband ought not to be visited, might be removed to him, whenever Gen Cushing thought no injury could result from intelligence she might carry with h⟨er⟩. Instruct him to this effect; with the further condition of her removal, that it do not take place under any appearance of being extorted by threats.
        If a Major Genl.s Command be not recd. by Cushing in the service of the US. he will be secure agst. a claim to command him. In all the military districts commanded by Brigs. only, these inconveniences may arise. Where Brevet rank can be properly given, the remedy is easy. Cushing ⟨has⟩ the title to it of long service at ⟨least⟩. The proximity of Dearborne ⟨is another⟩ resource, in the present ⟨instance⟩.
        
          
   
   The removal of property other that what belongs to her person, is a distinct consideration. I⟨t⟩ is a legal as well as an equitable question.


        
      